In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1614

P EDRO F LORES T ORRES,
                                                        Petitioner,
                               v.

M ICHAEL B. M UKASEY, A TTORNEY G ENERAL
OF THE U NITED S TATES,

                                                       Respondent.


              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A98-520-315



  A RGUED S EPTEMBER 8, 2008—D ECIDED D ECEMBER 23, 2008




  Before P OSNER, K ANNE, and T INDER, Circuit Judges.
  K ANNE, Circuit Judge. Pedro Flores Torres, a native and
citizen of Honduras, seeks asylum, withholding of re-
moval, and relief under the Convention Against Torture.
Torres claims that he was persecuted while a soldier in the
Honduran army because of his membership in a social
group—namely, his family, which included four older
brothers, three of whom were military deserters. Torres
2                                               No. 08-1614

asserts that he was tortured and abused as punishment
for his brothers’ actions. On May 31, 2006, Immigration
Judge Carlos Cuevas declined Torres’s primary requests
for asylum, withholding of removal, and protection
under the Convention Against Torture, granting instead
his alternative prayer for voluntary departure. The IJ
found that Torres lacked credibility because of, first,
inconsistencies and omissions in Torres’s written ap-
plication for asylum and his testimony at a series of
immigration hearings, and second, Torres’s inability to
establish the requisite nexus between Torres’s mistreat-
ment and his family’s unfavorable reputation in the
Honduran military. The Board of Immigration Appeals
summarily affirmed the IJ’s decision in an order issued
February 15, 2008. We find that the IJ’s credibility determi-
nation was tainted due to the IJ’s improper conduct
during the hearings and that there was not substantial
evidence to support the IJ’s conclusions. We vacate the
decisions of the BIA and IJ and remand for further pro-
ceedings.


                        I. H ISTORY
  Pedro Flores Torres entered the United States without
inspection in October 2003 and submitted a written
application for asylum and withholding of removal one
year later. In December 2004, the Department of Home-
land Security charged Torres with being removable as an
unadmitted alien pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). At
a series of immigration hearings held in April and May
2006, Torres admitted he was removable but renewed his
No. 08-1614                                             3

requests for asylum and withholding of removal, as well
as relief under the Convention Against Torture. Torres’s
written application, accompanying affidavits, and testi-
mony by Torres and his brother Juan Carlos provide
the following facts.


 A. The Flores Torres Family
  From 1959 to 1979, Guadalupe Torres gave birth to
eight children in Comayagua, a village in Honduras. Five
of these children were boys. The oldest son, Mario Noe,
was born in 1959. The next three sons—Luis Elias, Gerardo
Isaac, and Juan Carlos—were born in 1962, 1969, and 1977,
respectively. The youngest child, Pedro Alfredo, is the
petitioner in this matter and was born in 1979. The chil-
dren’s father left the family shortly after Pedro’s birth.
  Pedro’s four older brothers were conscripted into the
Honduran navy, where each spent at least some time at
the naval base in Amapala, near the El Salvadoran bor-
der. While serving, each of the four older sons
endured brutal mistreatment at the hands of his superi-
ors. Three of the four ultimately deserted the navy
to escape these abuses. Because Pedro’s claims are based
largely on his brothers’ experiences within the Honduran
military, those experiences merit some discussion.
  Mario is the only Torres son not considered a military
deserter. Mario served for approximately one year, during
which time his arm was broken and his ear punctured,
resulting in permanent hearing damage. He escaped, only
to be captured and put back into active service. At one
4                                              No. 08-1614

point, Mario, Luis, and Gerardo were all serving in the
Honduran military at the same time. This prompted the
navy, due in part to heavy lobbying by Gerardo, to
release Mario pursuant to a Honduran law that pro-
hibited any one family from having more than two mem-
bers in the military.
  The second son, Luis, suffered two broken arms from
a severe beating with a baton and fled the navy soon
thereafter. Soldiers found him in a hospital and returned
him to duty. After enduring further mistreatment, Luis
escaped again, this time with a broken leg. When the
military found Luis the second time, it determined that
his disabled condition rendered him useless to serve
and designated him a deserter.
   The actions of the third son, Gerardo, were particularly
aggravating to the military. In addition to lobbying for
Mario’s discharge, Gerardo refused to commit war crimes,
citing his Christian faith to explain his unwillingness to
kill his innocent countrymen. Gerardo was imprisoned
for fifteen days, deprived of food, and savagely beaten.
As further punishment, his commander made Gerardo
walk through a field of land mines while the commander
lobbed grenades in his direction, one of which tore
away one of Gerardo’s legs and ravaged his back with
shrapnel. His commander left Gerardo to die in the
mine field, but Gerardo’s compatriots helped him
escape alive. Faced with what he felt was a certain death
if he returned to his unit, Gerardo deserted.
  Juan Carlos, only two years Pedro’s senior, was con-
scripted into the Honduran navy in 1994 at the age of
No. 08-1614                                               5

seventeen, one year before he was of legal age to serve.
He was singled out for abuse because of Gerardo’s exploits.
Once, when Juan Carlos fell during a run, a superior
officer slashed his leg with a bayonet, inflicting an injury
that required surgery. Following the operation, doctors
told Juan Carlos that he needed two months to recover;
instead, he was forced back into training after only
fifteen days. His unhealed leg made it impossible for
him to perform, and the premature exercise reopened
his wound. Juan Carlos deserted in 1995.
  Today, two of the brothers, Mario and Luis, live secretly
in Honduras, afraid of military retribution for their fam-
ily’s history. Gerardo and Juan Carlos both escaped to
the United States. Gerardo was granted asylum in 1994
and died one year later, at the age of twenty-five, from
brain cancer. Juan Carlos was granted asylum in 1995
and is now a United States citizen. He resides in Elkhart,
Indiana, near two of his sisters, both of whom are
legal permanent residents.
   As a result of these disturbing circumstances, repeated
not once but four times, the tale of the Flores Torres
brothers has apparently gained some notoriety within
Honduran military circles: the Flores Torres clan is
known as a family of deserters. Juan Carlos was the
first son punished by the military in retribution for his
brothers’ exploits. His past persecution on account of his
family formed the basis of his successful asylum claim.
As we will discuss below, Pedro, the youngest son and
the last to serve in the military, also was forced to pay
for the perceived offenses of his four brothers.
6                                               No. 08-1614

    B. Pedro Flores Torres’s Tenure in the Honduran Army
  Born September 26, 1979, Pedro Alfredo Flores Torres
attended school in Comayagua until age eleven. For the
next eleven years, he painted automobiles for car repair
shops, earning money to help support his mother.
  Pedro stated in both his written asylum application
and his testimony before the immigration judge that in
February 2002, two Honduran soldiers left notice at
Guadalupe’s home that Pedro had twenty-four hours to
report for military duty. Although military service is no
longer compulsory in Honduras, Pedro testified that he
felt he “did not have any other option” but to enlist. If he
did not, Pedro believed that he would be found and
beaten, or worse, would simply “disappear.” The next day,
Pedro reported to the Primer Battalon de Artilleria, an
inland army base near the town of Zambrano, where
he became a member of the artillery corps.
  According to Pedro’s testimony, upon reporting for
duty he was confronted by his commanding officer,
Colonel Luis Martinez. Pedro testified that Martinez said
to him, “I was waiting. . . . You are the last one in the
family.”
  Pedro claimed that he was subjected almost immediately
to physical and mental abuse from his superi-
ors—mistreatment above and beyond anything suffered
by other soldiers. Pedro stated that officers and other
soldiers called him degrading names and violently beat
him. According to his affidavit, Pedro’s fellow soldiers
and a superior officer told Pedro that his mistreatment
was “because of [his] brothers.”
No. 08-1614                                              7

  Pedro mounted two unsuccessful escape attempts
during his first six months of service. The first, which
came approximately five months into Pedro’s tenure,
ended with a savage beating at the hands of military
guards who apprehended Pedro in the act of fleeing. The
second came only a week later and again ended with a
beating from a guard’s baton. Following the second
attempt, Pedro was stripped of his clothing and locked
in solitary confinement, a place Pedro called “the hole.”
  In his affidavit, Pedro said the hole was “what hell must
be like.” A darkened room measuring one meter on all
sides, the hole provided no space for its captive to lie
down. There was little ventilation, and the heat was
intense. Because he could not leave, Pedro was forced
to use the hole to relieve himself. For forty days, Pedro
remained trapped, nude, in his own excrement; the
stench was overwhelming. During those forty days,
Pedro was given beans and tortillas once a day, as well
as two small servings of water. When he finally emerged,
Pedro had lost forty pounds, one-third of his body weight.
  Pedro discussed the name calling, the beatings, the two
failed escape attempts, and the forty days of solitary
confinement in both his written asylum application and
his testimony. During his testimony before the immigra-
tion judge, however, Pedro discussed several additional
examples of abuse for the first time.
  In the first, Colonel Martinez ordered Pedro stripped
nude and placed in a large, water-filled barrel. The water
was high enough that only Pedro’s nose remained above
the surface. Pedro stated that his first time in the water
8                                               No. 08-1614

barrel occurred one month after he enlisted; the last was
in July 2003, one month before he successfully escaped. On
questioning by the immigration judge, Pedro testified
that he was subjected to the water barrel on approximately
eighty different occasions, and that he was sometimes
held in the barrel for as long as ten hours; other times
he was held overnight. He further testified that fifteen
times medics had to pump his chest when he was pulled
from the water barrel. Martinez told Pedro that the
water barrel was “to pay for the escape of [his] brothers.”
  The second relevant chain of events that emerged during
Pedro’s testimony involved mock killings at the hands of
Colonel Martinez. Pedro stated that Martinez would tell
him, “I’m going to kill you,” place a pistol to Pedro’s head,
and pull the trigger. The gun, unbeknownst to Pedro, was
unloaded. Pedro testified that Martinez said this was to
make Pedro “pay for [his] brothers’ desertion.” The first
of “many times” these mock executions occurred was
two to three weeks after Pedro joined the army.
  The final example of mistreatment that Pedro discussed
for the first time during his immigration hearings was
Colonel Martinez forcing him to run nude in front of his
unit. According to Pedro, one month into his time with
the army, Martinez forced Pedro to run completely
naked during a training run, with nothing covering him
but a rifle slung across his back and a second rifle that
he carried in his arms. He was even denied footwear.
Pedro testified that Martinez ordered his soldiers to
“[p]ut this man to run until he falls dead.” Pedro also
stated, in testimony that was often jumbled because of
No. 08-1614                                             9

language difficulties and the IJ’s frequent interruptions,
that Martinez told him, “[Y]ou have to pay for what
your brothers did for their escape because they violated.
They defy the army.” Pedro stated that this occurred
on numerous occasions.
  Seventeen months after he joined the Honduran army,
Pedro succeeded in escaping during a military celebration.
After a brief visit with his mother, whom the military
had prevented Pedro from seeing during his time in the
army, Pedro began his journey north to seek refuge
with his family in the United States. He now lives near
his brother and two sisters in Elkhart.


 C. Prior Decisions by the Immigration Judge and the Board
    of Immigration Appeals
  Immigration Judge Cuevas held a series of three hearings
on April 19, April 25, and May 31, 2006. The IJ played an
active role in the hearings, frequently interjecting him-
self into the testimony. At the conclusion of the proceed-
ings, the IJ issued an oral decision denying Pedro’s re-
quests for asylum, withholding of removal, and protection
under the Convention Against Torture. The IJ based
his decision on what he found to be Pedro’s lack of credi-
bility. The IJ granted Pedro’s alternative request for
voluntary departure. The BIA summarily affirmed the IJ’s
decision in a written opinion issued on February 15, 2008.
10                                               No. 08-1614

                       II. A NALYSIS
  An IJ’s decision to deny a petition for asylum and
withholding of removal is a finding of fact that we
review for substantial evidence. Capric v. Ashcroft, 355
F.3d 1075, 1086 (7th Cir. 2004). We must affirm the immi-
gration court’s decision if it is supported by “reasonable,
substantial, and probative evidence on the record consid-
ered as a whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992) (internal quotation marks omitted). We will reverse
only if the evidence “ ‘compels [a] contrary conclusion.’ ”
Ciorba v. Ashcroft, 323 F.3d 539, 544 (7th Cir. 2003) (quoting
Bradvica v. INS, 128 F.3d 1009, 1012 (7th Cir. 1997)). When,
as here, the BIA adopts the reasoning of the IJ, we
review the IJ’s decision under this deferential standard.
Ursachi v. INS, 296 F.3d 592, 594 (7th Cir. 2002).
  In this case, Torres pursued three alternative paths to
avoid removal from the United States: asylum, withholding
of removal, and protection under the Convention Against
Torture. Below, we first discuss the standards for these
claims. The IJ’s decision in all three of these areas
hinged on his determination that Pedro’s evidence
lacked credibility, a finding that we review in depth in
the final portion of our discussion.


  A. Standards for Asylum, Withholding of Removal, and
     Relief Under the Convention Against Torture
   The IJ first rejected Torres’s petition for asylum. A
petitioner for asylum bears the burden of proving that he
is a “refugee” within the meaning of 8 U.S.C. § 1101(a)(42).
See also 8 C.F.R. § 1208.13(a). Specifically, Torres must
No. 08-1614                                                   11

demonstrate that, because of his race, religion, nationality,
membership in a particular social group, or political
opinion, he either was the victim of past persecution or
maintains a well-founded fear of future persecution.
Oryakhil v. Mukasey, 528 F.3d 993, 998 (7th Cir. 2008); see
also 8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.13(b). Even if an
individual satisfies these requirements, he is not guaran-
teed asylum. Final asylum decisions rest in the discre-
tion of the Attorney General or the Secretary of Homeland
Security. Jun Ying Wang v. Gonzales, 445 F.3d 993, 997
(7th Cir. 2006); see also 8 U.S.C. § 1158(b)(1)(A).
   The IJ also declined Torres’s second request, which was
for withholding of removal pursuant to 8 U.S.C.
§ 1231(b)(3). To succeed in this claim, Torres must estab-
lish a clear probability of persecution if returned to Hondu-
ras. See Prela v. Ashcroft, 394 F.3d 515, 519 (7th Cir. 2005). In
other words, Torres must show that it is more likely
than not that he would be persecuted upon return to his
native country. See id. As with claims for asylum, the
persecution here must be on account of one of the five
statutorily defined grounds. Id.; see also 8 U.S.C.
§ 1231(b)(3). The “clear probability of persecution” stan-
dard is a higher threshold than that for asylum. Bevc v. INS,
47 F.3d 907, 910 (7th Cir. 1995). Thus, because Torre’s
attempt at asylum failed, his claim for withholding of
removal had to fail as well. See Toptchev v. INS, 295
F.3d 714, 720 (7th Cir. 2002).
  Successful applicants for either asylum or withholding
of removal must show that they have been, or will be, the
victim of persecution. We have described “persecution” as
12                                                  No. 08-1614

“punishment or the infliction of harm for political, reli-
gious, or other reasons that this country does not
recognize as legitimate.” De Souza v. INS, 999 F.2d 1156,
1158 (7th Cir. 1993). Acts of persecution must rise above
“mere harassment,” Roman v. INS, 233 F.3d 1027, 1034 (7th
Cir. 2000), and include threats to life or freedom, as well
as non-life threatening violence or physical abuse, Ciorba,
323 F.3d at 545. As examples of persecution, we have
cited “detention, arrest, interrogation, prosecution, im-
prisonment, illegal searches, confiscation of property,
surveillance, beatings, or torture.” Mitev v. INS, 67 F.3d
1325, 1330 (7th Cir. 1995).
  As a third and final avenue to avoiding removal, Torres
also requested protection under the Convention Against
Torture. See 8 C.F.R. § 208.16(C). To succeed, Torres
must prove that it is more likely than not that he will be
tortured within the meaning of the Convention if he
returns to Honduras. See Prela, 394 F.3d at 519; see also
8 C.F.R. § 208.16(c)(4). “Torture” is “any act by which
severe pain or suffering, whether physical or mental, is
intentionally inflicted on a person . . . by or at the instiga-
tion of or with the consent or acquiescence of a public
official or other person acting in an official capacity.”
8 C.F.R. § 208.18(a)(1). The IJ in this case declined Torres’s
request for relief under the Convention Against Torture.


  B.   The IJ’s Adverse Credibility Determination
 The IJ rejected all three of Torres’s claims—for asylum,
withholding of removal, and protection under the Con-
No. 08-1614                                                  13

vention Against Torture—solely because the IJ found
that Torres’s evidence lacked credibility.
  One of an immigration judge’s primary functions is to
assess the credibility of an applicant’s evidence. Capric, 355
F.3d at 1085. When making a credibility determination, an
IJ evaluates the applicant’s claims “only for internal
consistency, detail, and plausibility.” Id. The IJ’s credibility
finding is often paramount “[b]ecause direct authentica-
tion or verification of an alien’s testimony and/or
evidence is typically very difficult and often impossible.”
Id. In lieu of direct evidence, an alien’s credible testimony,
by itself, is generally sufficient to sustain the alien’s
burden of proof. Lin v. Ashcroft, 385 F.3d 748, 756 (7th Cir.
2004); Uwase v. Ashcroft, 349 F.3d 1039, 1041 (7th Cir. 2003);
see also 8 C.F.R. § 208.13(a). If the IJ finds an alien’s testi-
mony to be incredible, however, then the alien must
provide either a convincing explanation for the noted
discrepancies in his evidence or credible evidence that
corroborates his claims. Capric, 355 F.3d at 1086.
   If the IJ’s credibility determination is supported by
“specific, cogent reasons that bear a legitimate nexus to
the finding,” then this court will be highly deferential in
its review of that conclusion. Capric, 355 F.3d at 1086
(internal quotation marks omitted); see also Hysi v.
Gonzales, 411 F.3d 847, 852 (7th Cir. 2005) (“We give great
deference to an IJ’s credibility determinations so long
as they are supported by cogent reasons that bear a legiti-
mate nexus to the finding.” (emphasis added)); Ahmad v.
INS, 163 F.3d 457, 461 (7th Cir. 1999). We will not, however,
“defer to credibility determinations drawn from insuffi-
14                                                No. 08-1614

cient or incomplete evidence, nor shall we uphold adverse
credibility determinations based on speculation or con-
jecture, rather than on evidence in the record.” Korniejew
v. Ashcroft, 371 F.3d 377, 383 (7th Cir. 2004) (inter-
national quotation marks and citations omitted)).
  In addition, we have recognized that an IJ’s improper
behavior while conducting an immigration hearing can
render his credibility determinations unreliable. See, e.g.,
Huang v. Gonzales, 403 F.3d 945, 950-51 (7th Cir. 2005). The
record reveals that the IJ’s conduct had that effect here.
Thus, before beginning our substantive review of the
specific reasons the IJ gave in support of his adverse
credibility determination, we find it necessary to dis-
cuss our disapproval of the IJ’s conduct during Torres’s
hearings.


  1. The Immigration Judge’s Conduct During the Hearings
  For purposes of developing the record, an immigration
judge may question an applicant for asylum during a
hearing. Hasanaj v. Ashcroft, 385 F.3d 780, 783 (7th Cir.
2004). In so doing, the IJ may not “demonstrate impatience,
hostility, or a predisposition against the applicant’s claim.”
Huang, 403 F.3d at 948. We have overturned an IJ’s cred-
ibility findings when the IJ does more than “ask . . . a few
questions,” but instead “actively interject[s] himself into
the proceedings, far exceed[s] his role of developing the
record, and at times assume[s] an inquisitorial role.”
Id. That is exactly what the IJ did here.
   The transcripts of Torres’s immigration hearings are
littered with lengthy discourses by the IJ. In fact, it appears
No. 08-1614                                               15

from the transcripts that direct questioning by the IJ
occupied more than half of the hearings. The IJ’s impa-
tience with Torres was glaring, even through the emotion-
less pages of the hearing transcript. The IJ grew frustrated
with the language barrier, a problem the IJ exacerbated
by his unwillingness to give Torres the time he needed to
compose his thoughts into meaningful sentences. Instead,
the IJ assumed the role of inquisitor, incessantly inter-
rupting Torres while he tried to assimilate his responses.
The IJ’s questioning was so pervasive that it was often
difficult to determine who was representing the federal
government with more fervor—the IJ or the government’s
attorney.
  At times the IJ’s comments crossed the line. During one
particularly troubling exchange concerning the occasions
on which Martinez forced Torres to run nude in front of
his unit, the IJ, noting the heat in Honduras, said, “I guess
my point is that if it was hot outside, you’d rather run
with less clothes, not naked. But you’d rather run with
less clothes because it’s more comfortable.” (R. at 224.)
The IJ seemed to be implying that Colonel Martinez, by
forcing Torres to run nude in extreme heat, was actually
doing him a favor.
  At other times during the hearings, the IJ drew wholly
unsubstantiated comparisons between service in the
Honduran and American militaries. In the course of his
questioning, the IJ referred to “boot camp” and “drill
sergeants,” common American military concepts that
were clearly unfamiliar to Torres. At one point, the IJ
referenced a “signal man” in a question to Torres. When
16                                               No. 08-1614

Torres’s counsel asked the IJ to clarify the term, the IJ
replied simply, “He would know.”
   We find the IJ’s conduct in this case analogous to the IJ’s
conduct in Huang, 403 F.3d 945. There, the petitioner, a
Chinese citizen, sought asylum based on her fear of
persecution for her membership in an illegal Catholic
church. Id. at 946. During the petitioner’s immigration
hearing, the IJ aggressively questioned her, interrupted
her, mischaracterized her testimony, and relied upon his
personal knowledge of the Catholic faith in reaching his
decision. Id. at 946, 947, 949-51. We concluded that the
IJ’s excessive role in the questioning of the petitioner,
his improper conduct during the hearing, and his
reliance on personal beliefs rather than information
contained in the record served to “taint” the IJ’s credibility
finding. Id. at 950-51. As such, we found the tainted
credibility finding “unsupported by specific, cogent
reasons that bear a legitimate nexus to the finding” and
remanded the case for further proceedings. Id. at 951
(internal quotation marks omitted).
   Although we do not believe, as Torres argues, that the
IJ’s conduct was so egregious as to violate Torres’s due
process rights, we do find that the IJ’s overactive role
during the hearings, his demonstrated impatience, his
improper lines of questioning, and his reliance on
personal knowledge beyond the facts in the record
tainted his credibility findings. This conclusion, by itself,
is sufficient to remand the case. See id. Because the IJ
made additional errors in his analysis, however, we
turn briefly to his substantive findings.
No. 08-1614                                               17

  The IJ based his adverse credibility determination on
three basic grounds: first, alleged inconsistencies sur-
rounding the circumstances attending Torres’s enlistment
in the Honduran army; second, Torres’s purported inabil-
ity “to provide the nexus for the mistreatment”; and third,
a series of three events that Torres omitted from his
written asylum application and discussed for the first
time during his testimony before the IJ. We consider each
of these grounds in turn.


  2.   The Circumstances Attending Torres’s Enlistment in the
       Honduran Army
  In his opinion, the IJ focused at length on the circum-
stances surrounding Torres’s decision to join the Honduran
army. The IJ found particularly concerning (1) Torres’s
alleged confusion about whether military service in
Honduras was voluntary or compulsory, (2) apparent
inconsistencies in Torres’s testimony regarding his level
of pre-enlistment knowledge of the mistreatment endured
by his brothers during their military service, and (3)
Torres’s inability to explain why the military, if it was so
intent on punishing the Flores Torres family, waited until
Torres was twenty-two years old—four years older than
the legal age of service—before forcing his enlistment. For
the following reasons, we conclude, first, that Torres’s
motivations for enlisting in the Honduran army are
irrelevant to his claims of past persecution; and second,
that the IJ erred in looking for evidence of Torres’s sub-
jective fear of past persecution.
18                                              No. 08-1614

   First, we find that Torres’s motivations behind his
decision to join the Honduran army are irrelevant to his
asylum application, and, as such, cannot form the basis
for an adverse credibility determination. We have fre-
quently overturned an IJ’s credibility determination if it
is based on immaterial or inconsequential facts. See, e.g.,
Dong v. Gonzales, 421 F.3d 573, 577 (7th Cir. 2005); Georgis
v. Ashcroft, 328 F.3d 962, 968 (7th Cir. 2003); Uwase, 349
F.3d at 1043; see also Korniejew, 371 F.3d at 383-84 (recog-
nizing that a “minor inconsistency” alone was not
enough to support an adverse credibility determination
before finding additional facts to support upholding the
IJ’s finding). What matters to Torres’s claim is whether
he was persecuted on account of his familial ties once
he became a soldier, not why he joined the Honduran
army in the first place. The IJ’s reliance on these facts
was misplaced. There is no logical connection between
Torres’s reasons for enlisting and his claims of mistreat-
ment while he served. Given the controlling questions of
this case, such facts do not constitute “a valid, cogent
reason for a negative credibility finding.” Uwase, 349 F.3d
at 1042; see also Korniejew, 371 F.3d at 387 (“[W]e remind
those evaluating administrative records that adverse
credibility determinations should not be grounded in
trivial details or easily explained discrepancies; as re-
counted above, an adverse credibility determination
must be supported by ‘specific, cogent reasons’ that ‘bear
a legitimate nexus to the finding.’ ” (quoting Ahmad,
163 F.3d at 461)).
  Second, to the extent that the IJ considered whether the
circumstances surrounding Torres’s enlistment in the
No. 08-1614                                                   19

Honduran military provided a basis for his subjective
fear of persecution in the past, that analysis was in error.
To establish a successful claim for asylum, an applicant
must show either that he was the victim of past persecu-
tion or that he has a well-founded fear of future persecu-
tion. Oryakhil, 528 F.3d at 998; see also 8 U.S.C. § 1101(a)(42);
8 C.F.R. § 1208.13(b). A fear of future persecution must
be both objectively and subjectively reasonable to be “well-
founded.” Kllokoqi v. Gonzales, 439 F.3d 336, 345 (7th
Cir. 2005); see also 8 C.F.R. § 1208.13(b)(2). A victim of
past persecution need not show any objective or subjec-
tive fear—only that he was in fact persecuted. See Bolante
v. Mukasey, 539 F.3d 790, 794 (7th Cir. 2008) (“Unless a
petitioner establishes past persecution[,] . . . a petitioner
must show that the fear of future persecution is subjec-
tively genuine and objectively reasonable.”). In this case,
Torres seeks to prove that the Honduran military perse-
cuted him in the past; nonetheless, the IJ attempted
to determine whether Torres “subjectively feared any
persecution by surrendering himself to the military.” (R. at
78.) If, as the IJ’s opinion seems to indicate, the IJ was
looking to these facts to establish Torres’s subjective fear
of persecution in the past, that analysis was incorrect.


  3.   The Nexus for Torres’s Mistreatment as a Precondition to
       Credibility
  As another basis for his adverse credibility determina-
tion, the IJ stated that “[t]he difficulty with crediting the
respondent’s testimony is his inability to provide the
nexus for the mistreatment.” (R. at 79.) As we discuss
20                                                     No. 08-1614

below, this analysis erected an insurmountable burden
in Torres’s quest for asylum and, as such, was in error.
  An applicant for asylum must demonstrate a nexus
between his alleged persecution and one of five protected
grounds. Wang, 445 F.3d at 998; Tamas-Mercea v. Reno, 222
F.3d 417, 425-26 (7th Cir. 2000). A successful asylee must
show that he was persecuted because of his race, religion,
nationality, membership in a particular social group, or
political opinion. Tamas-Mercea, 222 F.3d at 425. Our prior
opinions make it clear that we consider family to be a
cognizable social group within the meaning of the immi-
gration law. Iliev v. INS, 127 F.3d 638, 642 & n.4 (7th Cir.
1997) (discussing this court’s history on this issue). Our
sister circuits share this view. See, e.g., Lopez-Soto v.
Ashcroft, 383 F.3d 228, 235 (4th Cir. 2004); Jie Lin v. Ashcroft,
377 F.3d 1014, 1028 (9th Cir. 2004); Gebremichael v. INS,
10 F.3d 28, 36 (1st Cir. 1993); see also In re Acosta, 19 I. & N.
Dec. 211, 233 (BIA 1985) (holding that a social group
consists of persons sharing “a common, immutable charac-
teristic . . . such as sex, color, or kinship ties . . .”), overruled
on other grounds by In re Mogharrabi, 19 I. & N. Dec. 439,
439 (BIA 1987).
  Although an individual seeking asylum must prove
the requisite nexus to his claims of past or future per-
secution before his claim for asylum will be successful,
he need not—in fact, he generally cannot—prove
this nexus as a precondition to credibility. One must be
careful not to confuse the ultimate question—whether
the petitioner qualifies as a “refugee”—with the credibility
analysis, which looks only at consistency, detail, and
No. 08-1614                                                21

plausibility. Capric, 355 F.3d at 1085 (“A credibility
analysis should not be confused with a burden of proof
analysis . . . .”).
  In stating that “[t]he difficulty with crediting the respon-
dent’s testimony is his inability to provide the nexus for
the mistreatment,” the IJ conflated the nexus and credibil-
ity questions.1 This placed Torres in a no-win situation.
Torres attempted to prove the nexus for his mistreat-
ment through his testimony, which the IJ found incredible;
yet before the IJ would credit Torres’s testimony, he
required a nexus for Torres’s mistreatment. Requiring a
nexus for the mistreatment as a precursor for credi-
bility was legal error.
   Even assuming, arguendo, that the IJ did not err by
requiring a nexus for Torres’s mistreatment as a prerequi-
site to finding him credible, a proper analysis of the record
shows that Torres clearly did establish such a nexus. The
IJ’s conclusions to the contrary—which we reiterate are
tainted by the IJ’s improper conduct—are without
support in the record, are irrelevant, or are based on the


1
  The government argues that the IJ’s nexus finding was
independent of its adverse credibility determination. It con-
tends that the IJ found, first, that Torres’s evidence was in-
credible, and second, that Torres had not established the
requisite nexus for a successful asylum claim. Careful reading
of the IJ’s opinion makes it clear that this was not the case.
According to the opinion, Torres’s inability to provide
the nexus for his mistreatment was yet another reason
the IJ concluded that Torres lacked credibility.
22                                              No. 08-1614

IJ’s speculation and, as such, do not provide a proper
basis for an adverse credibility determination. See Georgis,
328 F.3d at 968; Korniejew, 371 F.3d at 383.
  Torres’s testimony is rife with examples that provide his
family’s history as the nexus for his mistreatment.
Throughout the hearing, Torres noted the numerous
occasions on which Colonel Martinez, his primary persecu-
tor, referenced Torres’s family while inflicting harm on
Torres. In at least one instance when Martinez placed
an unloaded pistol to Torres’s head and pulled the
trigger, Torres testified that Martinez said, “You are going
to pay for your brothers’ desertion. You are going to
pay for his escape because you are the last one that you
we [sic] have.” (R. at 132.) According to Torres’s testimony,
Martinez told Torres that he placed Torres in the
water barrel because “I had to pay for the escape of my
brothers.” (R. at 200.) Torres testified that when Martinez
forced Torres to run nude in front of his unit, Martinez
ordered, “Put this man to run until he falls dead. . . .
Because you have to pay for what your brothers did
for their escape because they violated. They defy the
army.” (R. at 199.) Torres also stated, “I was so afraid that
I was going to stay in [the army] and I was afraid to die
in there. Because . . . Colonel Luis Martinez told me that
I was never going to leave that place. . . . Because I was
going to pay for my brothers’ escape because I was the
last one that remained.” (R. at 136-37.)
  The IJ disregarded these statements and numerous
others like them scattered throughout Torres’s testimony.
Instead, the IJ focused on purported inconsistencies
No. 08-1614                                                 23

regarding Martinez’s involvement in, and motivation
for, the mistreatment of Torres. In particular, the IJ ques-
tioned (1) why Martinez, if he played such a pivotal role
in Torres’s mistreatment, was not named in Torres’s
written asylum application; (2) why Martinez would say
he knew Torres’s mother, while Guadalupe had no recol-
lection of Martinez; (3) the plausibility of Torres’s story
about his family’s military reputation in light of the
different branches of military involved, the distance
between the implicated military bases, and the length
of time between the service of Torres’s brothers and his
own; and (4) whether Torres’s mistreatment was punish-
ment for his poor performance and his improper acts,
not for his family’s affronts to the Honduran military.
None of these provides a sound basis for the IJ’s adverse
credibility finding.
  This court has stated that “we will not automatically
yield to the IJ’s conclusions when they are drawn from
insufficient or incomplete evidence.” Georgis, 328 F.3d at
968. Similarly, we will not uphold credibility determina-
tions “ ‘based on speculation or conjecture, rather than on
evidence in the record.’ ” Korniejew, 371 F.3d at 383 (quot-
ing Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002)).
  Keeping these things in mind, we turn first to
Martinez’s purported absence from Torres’s affidavit.
Other circuits have recognized that the “failure to file an
application form that was as complete as might be
desired cannot, without more, properly serve as the
basis for a finding of a lack of credibility.” Aguilera-Cota v.
INS, 914 F.2d 1375, 1382 (9th Cir. 1990). A reading of the
24                                             No. 08-1614

affidavit in this case reveals that although it does not
mention Martinez by name, it does reference the role of
Torres’s “supervisors” and “officers” in his mistreatment.
In the affidavit, Torres noted that he was singled out
for mistreatment by his “supervisors.” (R. at 396.) He also
stated that “an officer who was training me told me
directly that I received mistreatment because my last
name was Flores Torres.” (R. at 396-97.) We find this to
be more than ample specificity for the affidavit and in no
way contradictory with Torres’s subsequent testimony.
There is no basis here for an adverse credibility deter-
mination.
  Next, we find it irrelevant to Torres’s claim whether
Martinez knew Guadalupe Torres. Again, what matters
is whether Martinez knew of Torres’s brothers and
their history in the Honduran military. Martinez’s rela-
tionship, or lack thereof, with Guadalupe has little or no
bearing on this. Further, we find the two statements—that
Martinez knew Guadalupe but that Guadalupe had
no memory of Martinez—not inconsistent. It is not clear
from the testimony whether Martinez merely knew of
Guadalupe (perhaps because of her status as the mother
of the Flores Torres boys), or whether he claimed to
know her personally. In addition, it is perfectly plausible
that one party to an encounter has memory of the
meeting while the other does not.
  Third, the IJ speculated that Martinez did not know the
history of the Flores Torres family. Without this informa-
tion, Martinez would have no reason to persecute Torres
on account of his membership in that family. In reaching
No. 08-1614                                               25

this conclusion, the IJ found persuasive that Torres served
in a different branch of the military (the Honduran army)
than did his four brothers (all of whom served in the
Honduran navy). He also noted the long distance
between the naval base located in Amapala, where
Torres’s brothers served, and the army base near
Zambrano, which is where Torres was stationed. Finally,
the IJ discussed the length of time between when Mario,
Torres’s oldest brother, served, and when Torres served.
The problem, however, is that the conclusion that
Martinez was unaware of the Flores Torres family’s
reputation within Honduran military circles is wholly
without support in the record. The only evidence is
unequivocal on this point. It shows that Martinez was well-
versed in the exploits of the Flores Torres boys. The IJ’s
attempts to cobble together a different story are based on
nothing but speculation and conjecture.
  Finally, Torres does not dispute, and the IJ correctly
noted, that the punishment Torres received following
both of his unsuccessful escape attempts came at the
hands of unknowing soldiers and, hence, was not persecu-
tion on account of his family. What the IJ ignores, however,
is the many other incidents—the water barrel, the mock
executions, the running in the nude—that were done
separate and apart from Torres’s escape attempts. As
discussed above, it is these events, based on Martinez’s
own words, that form the nexus for Torres’s persecution.
  The IJ attempts to wrap these abuses in a blanket justifi-
cation: punishment for Torres’s inability “to perform
his exercises and responsibilities as a recruit to the satis-
26                                               No. 08-1614

faction of his superiors.” (R. at 80.) Again, however,
there is no information in the record to support this
conclusion. The IJ improperly relied on his own assump-
tions about the Honduran military and Torres’s perfor-
mance as a soldier to reach his decision.


  4. Omissions from Torres’s Supporting Affidavit
  By far the most troubling aspect of Torres’s application
for asylum is that he omitted three separate series of
significant events from his written application for asy-
lum. Torres described these events in detail during
his hearings before the IJ, but he failed to mention them
at all in his written application. The first are the incidents
in which Martinez submerged Torres up to his chin in a
barrel of water for up to ten hours at a time. On examina-
tion by the IJ, Torres revealed that this happened to him
approximately eighty times. (R. at 234.) The seven-page
affidavit that Torres filed in support of his written ap-
plication for asylum, however, is silent about these occur-
rences. The second notable omission from Torres’s
written application is the series of mock executions per-
formed at the hands of Colonel Martinez, in which Marti-
nez would put an unloaded pistol to Torres’s head and
pull the trigger. The third omission is the occasions on
which Martinez forced Torres to run nude in front of his
comrades. Again, the written application and accompany-
ing affidavit make no mention of these events.
 For Torres’s petition to succeed, these omitted events
must be accepted as the basis of his claims. Torres’s written
No. 08-1614                                             27

application generalizes about his mistreatment and
focuses almost exclusively on his time in “the hole.” As we
acknowledged above, however, it appears from both
Torres’s affidavit and his testimony that Torres’s time in
the hole, while deplorable, was punishment for Torres’s
second escape attempt in the span of one week, not for
being a member of the Flores Torres family. As such, this
mistreatment lacks the requisite nexus to one of the
five protected grounds and cannot form the basis of a suc-
cessful asylum claim. See Tamas-Mercea, 222 F.3d at 425-
26. Thus, if Torres is to succeed in his attempt for
asylum, the three instances that were linked to his status
as a Flores Torres brother and that were omitted from
his written application—the water barrel torture, the
mock executions, and the nude running—must serve as
the foundation of his claims.
  According to Torres’s own testimony, these omitted
incidents were examples of severe mistreatment. Fifteen
times, Torres stated, medics had to revive him after
pulling him from the water barrel. On multiple occasions
Torres thought he was staring death in the face, only to
hear the click of an empty chamber when Martinez
pulled the trigger on the gun placed against Torres’s
temple. And one can only imagine the humiliation that
must come from being forced to run, without clothes,
alongside one’s friends and comrades-in-arms. These
events happened not once, not twice, but numerous
times. Torres testified, for example, that Martinez sub-
jected him to the water barrel torture on approximately
eighty different occasions.
28                                              No. 08-1614

  Our prior decisions have addressed the significance of
omissions. In Korniejew, 371 F.3d 377, an immigration
judge made an adverse credibility determination after a
woman seeking asylum discussed certain instances of
persecution in her affidavit but failed to mention them
during her hearing. Id. at 381. We concluded that these
were material omissions and upheld the IJ’s decision. Id.
at 384-85. We found several facts decisive in reaching
that conclusion: (1) the omitted incident was the peti-
tioner’s most recent personal encounter with her persecu-
tors; (2) the omitted incident involved physical injury to
the petitioner; (3) the petitioner was held overnight
during the omitted incident; (4) the omitted incident was
important in petitioner’s decision to flee her country;
and (5) the petitioner did not offer a reasonable explana-
tion for her failure to discuss the omitted incident
during her hearing. Id.
  We relied on our analysis in Korniejew as support for
our later decision in Shmyhelskyy v. Gonzales, 477 F.3d 474
(7th Cir. 2007), which had facts even more analogous to
those presented in this case. In Shmyhelskyy, as here, the
petitioner provided an additional claim during his
hearing that he did not discuss in his written application,
an omission the immigration judge found critical in
concluding that the petitioner’s testimony was incredi-
ble. Id. at 479. In affirming the IJ’s adverse credibility
finding, we discussed the factors from Korniejew and
focused most of our attention in two areas: first, the
severity of the omitted beating, and second, the peti-
tioner’s inability to provide any explanation for his
failure to allege the beating in his written application. Id.
at 481.
No. 08-1614                                             29

  In light of our analyses in Korniejew and Shmyhelskyy,
we conclude that the three omissions in this case were
significant. These were meaningful events during Torres’s
time in the Honduran military—incidents that strike at
the very heart of Torres’s claims. The mistreatment was
severe. The occurrences were repetitive. These were the
events, among others, that prompted Torres to flee. It only
follows that these events should have been prevalent
throughout not only Torres’s testimony, but his written
application as well. The IJ, notwithstanding his
improper conduct throughout the hearing and his
flawed analysis on several other points, was correct in
using these omissions as one basis for his adverse cred-
ibility determination. Where the IJ once again failed,
however, was in the next stage of the analysis.
  When, as here, a petitioner for asylum is faced with
an adverse credibility finding based on material incon-
sistencies or omissions, the petitioner may counter with “a
convincing explanation of the discrepancies or extrinsic—
and credible—corroborating evidence.” Capric, 355 F.3d
at 1086. At many junctures during his testimony, Torres
provided explanations for the omissions from his ap-
plication. Torres stated that he remained afraid of
Martinez and that the omitted events had been humiliat-
ing. He was hesitant to discuss such humiliations with his
attorney, who was nothing more than a stranger at the
time she helped him construct his initial application and
accompanying affidavit. As Torres explained during the
hearings, only after he became more familiar with his
attorney and began to trust her did he come forward
with the additional information.
30                                              No. 08-1614

  The IJ chose to disregard these explanations. The IJ,
without additional justification, said only that “the respon-
dent could not offer any persuasive reason as to why
he had not detailed [these events] in his affidavit.” (R. at
82.) In reviewing this conclusion, we return to our
earlier finding that the IJ’s conduct during the hearing
tainted his analysis. Applying that finding to this
situation, we conclude that the IJ’s opinion that these
explanations were unpersuasive is incurably tainted by
his improper conduct during the hearing and prejudiced
by his continued reliance on facts either immaterial to
Torres’s claims or derived from the ether of the IJ’s imagi-
nation. See Huang, 403 F.3d at 950-51. Although we will
generally defer to the weight an IJ gives to a proffered
explanation, see Georgis, 328 F.3d at 970, we will not do so
when the IJ’s own conduct and flawed analysis serve
to make the finding itself wholly unreliable.


                     III. C ONCLUSION
  We conclude that the IJ’s credibility determination was
not based on “specific, cogent reasons that bear a legiti-
mate nexus to the findings,” Huang, 403 F.3d at 948 (inter-
nal quotation marks omitted), and was therefore in error.
Accordingly, the decision to deny Torres’s petition for
asylum, withholding of removal, and protection under
the Convention Against Torture was not supported by
substantial evidence. We V ACATE the BIA’s order for
voluntary departure and R EMAND for further proceedings
in accordance with this opinion. As we have done on
prior occasions, see, e.g., Huang, 403 F.3d at 951; Lin, 385
No. 08-1614                                               31

F.3d at 757-58; Georgis, 328 F.3d at 970; Kerciku v. INS, 314
F.3d 913, 919 (7th Cir. 2003), we encourage the BIA to
assign a different judge to this case on remand, cf. Circuit
Rule 36 of the United States Court of Appeals for the
Seventh Circuit.




                           12-23-08